Title: Cash Accounts, September 1763
From: Washington, George
To: 



[September 1763]




Cash



Septr 4—
To Surveyors Fee of Jas Colhoon (by Mr Dent)
£ 2. 3. 0


19—
To Mr Lund Washington for a Whipsaw
2. 5. 0


21—
To Mrs Manley
5. 2. 9



Contra



Septr 1—
By Expences at Trammels
0. 3. 6


2—
By Ditto at Leesburg
0. 8. 9



By Sadler at Ditto
0. 1. 3



By 3 Bushels of Spelts—pd Pursley
0.10. 0


4—
By Servants
0. 2. 6



By Copying Deed in the Proprietor’s Office
0. 5. 0



By Servants
0. 1. 3


6—
By Edward Snickers to pay for 4 Bushls Spelts
0.15. 0



By Exps. at Snickers
0. 8. 0



By Ditto at Fork of the Roads
0. 3. 6


9—
By Expences at Dumfries
0. 8. 2



By Servants
0. 2. 0


10—
By Mississippi Adventure
8.15. 0



By Exps. at Stafford Court House
0.18. 9



By 300 English Walnuts @2/6
0. 7. 6



By Lace
0. 8. 6


13—
By a Bay Horse bought of James Bryants
12. 0. 0



By [William] Houston—Sadler
0. 6. 3



By Mantuamaker 5/ Servant 1/ Barbr 1/
0. 7. 0


14—
By Expences at Dumfries 6/6 Do at Colchr 1/
0. 7. 6




By Club at Ball 5/ Servants 2/
0. 7. 0


19—
By Mr Henry Moore for Iron of Mr [John] Semple
30. 3. 9


20—
By Mr Claggett for Doctr Ross—for Servt & old Acct
23.15. 4



By Club at [Philip] Bushes
0. 2. 0


24—
By Jno. Prescott
0. 5. 0


26—
By Servants 3/9
0. 3. 9



By Christr Hardwick in full of Accts
34. 6.11


